Exhibit 10.1
SIXTH AMENDMENT TO CREDIT AGREEMENT
This Sixth Amendment to Credit Agreement (“Sixth Amendment”) is made as of this
6th day of May, 2011, by and among PMFG, Inc. (“Holdings”), Borrowers (as
defined below), which are listed on attached Schedule 1, the Lenders (as defined
below) signatory hereto and Comerica Bank, as Agent for the Lenders (in such
capacity, the “Agent”).
RECITALS
A. Holdings, Peerless Mfg. Co. (the “Company”), PMC Acquisition, Inc. (“PMC
Acquisition”), and, following the execution and delivery by any other Subsidiary
(as defined in the Credit Agreement), and acceptance by the Agent, from time to
time, of a Credit Agreement Joinder Agreement from such Subsidiary, collectively
with the Company, PMC Acquisition and each such Subsidiary, the “Borrowers” and
each individually, a “Borrower”) are party to that certain Revolving Credit and
Term Loan Agreement dated April 30, 2008, with the financial institutions from
time to time signatory thereto (individually a “Lender,” and any and all such
financial institutions collectively the “Lenders”) and Agent (as amended or
otherwise modified from time to time, the “Credit Agreement”).
B. Borrowers have requested that Agent and the Lenders make certain amendments
to the Credit Agreement as set forth herein and Agent and the Lenders are
willing to do so, but only on the terms and conditions set forth in this Sixth
Amendment.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, Borrowers, Agent and the Lenders agree as follows:
1. The following definition in Section 1 of the Credit Agreement is hereby
amended and restated as follows:
“Consolidated Fixed Charges” shall mean, as of any date of determination, the
sum, without duplication, of (i) all cash Consolidated Interest Expense paid or
payable by any Credit Party in respect of such period on the Consolidated Funded
Debt and in respect of Hedging Transactions less interest income (including,
without limitation, income earned under Hedging Transactions plus losses
incurred under Hedging Transactions), in each case for the four consecutive
fiscal quarters ending on the applicable date of determination plus (ii) all
installments of principal or other sums due and payable by any Credit Party with
respect to the Consolidated Funded Debt (including principal payments in respect
of the Term Loan and the principal component of obligations under Capitalized
Leases, but excluding voluntary prepayments of the Term Loan), during the four
consecutive fiscal quarters ending on the applicable date of determination plus
(iii) all Distributions paid in cash by any Credit Party during the four
consecutive fiscal quarters ending on the applicable date of determination
(other than Distributions paid to the holders of Holdings’ Series A convertible
preferred stock that were permitted to be paid pursuant to Section 8.5(d) of
this Agreement, provided, however that, any such Distributions that were paid
during calendar year 2011 before May 6, 2011, shall be deemed to be permitted
under Section 8.5(d) so long as the Credit Parties were in compliance with
clauses (iii) and (iv) of Section 8.5(d)) plus (iv) all Purchases made in cash
by any Credit Party during the four consecutive fiscal quarters ending on the
applicable date of determination.

 

 



--------------------------------------------------------------------------------



 



2. The Lenders hereby waive any Default or Event of Default arising solely from
the Borrowers’ failure to comply with (a) Sections 7.9(a) and (b) of the Credit
Agreement for the fiscal quarter ended April 2, 2011, (b) Section 8.5 of the
Credit Agreement to the extent Holdings made any Distributions to holders of its
Series A convertible preferred stock during calendar year 2011 before the date
hereof at a time when such Section 8.5 would have prohibited such Distributions
and (c) Section 7.7(a) of the Credit Agreement solely for failure to give notice
of any Defaults or Events of Defaults described in the foregoing clauses (a) and
(b).
3. This Sixth Amendment shall become effective (according to the terms hereof)
on the date (the “Sixth Amendment Effective Date”) that the following conditions
have been fully satisfied by Borrowers (the “Conditions”):

  (a)  
Agent shall have received via facsimile or electronic mail (followed by the
prompt delivery of original signatures) counterpart originals of this Sixth
Amendment, in each case duly executed and delivered by the Agent, Borrowers and
the Lenders.

  (b)  
Borrowers shall have paid (i) to the Agent for distribution to each Lender a
nonrefundable amendment fee in an amount equal to ten (10) basis points on such
Lender’s Percentage of the Revolving Credit Aggregate Commitment and Term Loan
and (ii) to the Agent all fees and other amounts, if any, that are due and owing
to the Agent as of the Sixth Amendment Effective Date in accordance with the
Loan Documents.

4. Borrowers hereby certify to the Agent and the Lenders as of the Sixth
Amendment Effective Date and after giving effect to this Amendment, that
(a) execution and delivery of this Sixth Amendment and the other Loan Documents
required to be delivered hereunder, and the performance by Borrowers of their
obligations under the Credit Agreement as amended hereby (herein, as so amended,
the “Amended Credit Agreement”) are within the Borrowers’ powers, have been duly
authorized, are not in contravention of law or the terms of its articles of
incorporation or bylaws or other organizational documents of the parties
thereto, as applicable, and except as have been previously obtained do not
require the consent or approval, material to the amendments contemplated in this
Sixth Amendment, of any governmental body, agency or authority, and the Amended
Credit Agreement and the other Loan Documents required to be delivered hereunder
will constitute the valid and binding obligations of such undersigned parties
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium, ERISA
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law), (b) the representations and warranties set forth in Section 6
of the Amended Credit Agreement are true and correct on and as of the Sixth
Amendment Effective Date (except to the extent such representations specifically
relate to an earlier date), and (c) on and as of the Sixth Amendment Effective
Date, after giving effect to this Sixth Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

2



--------------------------------------------------------------------------------



 



5. Except as specifically set forth above, this Sixth Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Amended
Credit Agreement (including without limitation all conditions and requirements
for Advances and any financial covenants), any of the Notes issued thereunder or
any of the other Loan Documents. Except as specifically set forth above, this
Sixth Amendment shall not constitute a waiver or release by the Agent or the
Lenders of any right, remedy, Default or Event of Default under or a consent to
any transaction not meeting the terms and conditions of the Amended Credit
Agreement, any of the Notes issued thereunder or any of the other Loan Documents
or affect in any manner whatsoever any rights or remedies of the Lenders with
respect to any non-compliance by Borrowers or any Guarantor with the Amended
Credit Agreement or the other Loan Documents, whether in the nature of a Default
or Event of Default, and whether now in existence or subsequently arising, and
shall not apply to any other transaction. Borrowers hereby confirm that each of
the Collateral Documents continues in full force and effect and secures, among
other things, all of its obligations, liabilities and indebtedness owing to the
Agent and the Lenders under the Credit Agreement and the other Loan Documents
(where applicable, as amended herein).
6. Borrowers hereby acknowledge and agree that this Sixth Amendment and the
amendments contained herein do not constitute any course of dealing or other
basis for altering any obligation of Borrowers, any other Credit Party, any
Guarantor or any other party or any rights, privilege or remedy of the Lenders
under the Credit Agreement, any other Loan Document, any other agreement or
document, or any contract or instrument.
7. Except as specifically defined to the contrary herein, capitalized terms used
in this Sixth Amendment shall have the meanings set forth in the Credit
Agreement.
8. This Sixth Amendment may be executed in counterpart in accordance with
Section 13.9 of the Credit Agreement and shall be considered a “Loan Document”
within the meaning of the Credit Agreement.
9. This Sixth Amendment shall be construed in accordance with and governed by
the laws of the State of Texas.

 

3



--------------------------------------------------------------------------------



 



WITNESS the due execution hereof as of the day and year first above written.

                      COMERICA BANK, as Agent    
 
               
 
  By:   /s/ Kelly Cowherd                      
 
      Name:   Kelly Cowherd    
 
      Title:  

Vice President    
 
         
 
   

Signature page to Sixth Amendment

 

 



--------------------------------------------------------------------------------



 



                      PMFG, INC.    
 
               
 
  By:   /s/ Peter Burlage                      
 
      Name:   Peter Burlage    
 
      Title:  

President & CEO    
 
         
 
   
 
                    PEERLESS MFG. CO.    
 
               
 
  By:   /s/ Peter Burlage                      
 
      Name:   Peter Burlage    
 
      Title:  

President & CEO    
 
                    PMC ACQUISITION, INC.    
 
               
 
  By:   /s/ Peter Burlage                      
 
      Name:   Peter Burlage    
 
      Title:  

President & CEO    
 
         
 
   
 
                    NITRAM ENERGY, INC.    
 
               
 
  By:   /s/ Peter Burlage                      
 
      Name:   Peter Burlage    
 
      Title:  

President & CEO    
 
         
 
   
 
                    BOS-HATTEN, INC.    
 
               
 
  By:   /s/ Peter Burlage                      
 
      Name:   Peter Burlage    
 
      Title:  

President & CEO    
 
         
 
   
 
                    BURGESS — MANNING, INC.    
 
               
 
  By:   /s/ Peter Burlage                      
 
      Name:   Peter Burlage    
 
      Title:  

President & CEO    
 
         
 
   

Signature page to Sixth Amendment

 

 



--------------------------------------------------------------------------------



 



                      BURMAN MANAGEMENT, INC.    
 
               
 
  By:   /s/ Peter Burlage                      
 
      Name:   Peter Burlage    
 
      Title:  

President & CEO    
 
         
 
   

Signature page to Sixth Amendment

 

 



--------------------------------------------------------------------------------



 



                 
LENDERS:
                    COMERICA BANK, as a Lender, Issuing Lender         and Swing
Line Lender    
 
               
 
  By:   /s/ Kelly Cowherd                      
 
      Name:   Kelly Cowherd    
 
      Title:  

Vice President    
 
         
 
   

Signature page to Sixth Amendment

 

 



--------------------------------------------------------------------------------



 



                      MB FINANCIAL BANK, N.A.    
 
               
 
  By:   /s/ Evelyn Guzman                      
 
      Name:   Evelyn Guzman    
 
      Title:  

Assistant Vice President    
 
         
 
   

Signature page to Sixth Amendment

 

 



--------------------------------------------------------------------------------



 



                      CITIBANK N.A.    
 
               
 
  By:   /s/ Deborah Purvin                      
 
      Name:   Deborah Purvin    
 
      Title:  

Senior Vice President    
 
         
 
   

Signature page to Sixth Amendment

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Peerless Mfg. Co.
PMC Acquisition, Inc.
Nitram Energy, Inc.
Bos-Hatten, Inc.
Burgess — Manning, Inc.
Burman Management, Inc.

 

 